Exhibit 10.3

 

FINANCING AGREEMENT

 

THIS FINANCING AGREEMENT (the “Financing Agreement”) is effective as of May 6,
2002, by and between EXCELERATE TECHNOLOGIES, LLC, a Massachusetts limited
liability company with a principal place of business at 70 Walnut Street,
Wellesley, Massachusetts (“Excelerate”), and AUGUST TECHNOLOGY CORPORATION, a
Minnesota corporation with a principal place of business at 4900 West 78th
Street, Bloomington, Minnesota 55435 (“August Technology”).

 

RECITALS

 

A.           August Technology loaned to Excelerate Five Hundred Thousand U.S.
Dollars ($500,000 and hereafter the “Amount”) on or around May 6, 2002 per the
terms of the Convertible Promissory Note of May 6, 2002 (the “Note”).

 

B.             In conjunction with the Note, Excelerate has agreed to provide
collateral for the loan using certain software defined herein (the “Collateral”)
for the benefit of August Technology should Excelerate default.

 

NOW THEREFORE, based upon the foregoing premises, and in consideration of the
covenants and agreements herein contained, Excelerate and August Technology
hereby agree as follows:

 

1.                   Creation and Perfection of License

(a.)       The Collateral is defined as all of the software deposited in escrow
per the Escrow Agreement between the parties, including but not limited to:
Metrology Data Viewer (also known as MDV), SmartSampler and WaferBrowser.

 

(b.)      As security for due performance and payment in full by Excelerate of
the Note (the “Obligations”), Excelerate hereby grants to August Technology an
irrevocable, worldwide, non-exclusive license and interest (the “License”) in
the Collateral if and only if Excelerate defaults as described below in Section
6.

 

(c)          Under the License, August Technology will continue to pay to
Excelerate all payments required by the OEM Software Development Agreement and
the Work Orders issued pursuant thereto (collectively, the “OEM Agreement”),
provided, however, that from and after the date that Excelerate defaults or a
Bankruptcy occurs (as described in Section 6 below), all such payments by August
Technology first shall be set-off against amounts owed by Excelerate under the
Note, and second, after the Note has been paid in full, shall be payable in cash
to Excelerate as provided in the OEM Agreement.  However, in the event of an
Insolvency Event (as defined in Section 6), the License shall thereupon convert
into a royalty free, fully paid up License, and no other payments will be
required from August Technology for its continued use of the Collateral pursuant
to the License.

 

(d.)      The License created herein shall attach to the Collateral immediately
upon a default.

 

--------------------------------------------------------------------------------


 

(e)          Although the License created herein is non-exclusive, to the
extent, and for so long as, any separate agreement between August Technology and
Excelerate grants August Technology an exclusive license, August Technology’s
license under such separate agreement shall continue to be exclusive.  This
Financing Agreement is not intended to modify the exclusivity of any such other
license agreement.

 

2.                   No Transfer, Further Encumbering, Etc.

August Technology agrees that the rights granted to August Technology hereunder
are personal to August Technology, and until a Default occurs (as defined in
Section 6 below), August Technology may not directly or indirectly sell, assign,
transfer, convey or encumber the Collateral, or any part thereof or interest
therein, or any of its rights hereunder, or permit any such action to be taken,
by operation of law or otherwise without the prior written consent of Excelerate
except where at least fifty percent (50%) of August Technology’s outstanding
shares are acquired by a third party whereby Excelerate shall not unreasonably
withhold its written consent of an assignment.

 

3.                   Continuous Interest

Excelerate agrees that until Excelerate has paid in full all obligations of
Excelerate under the Note, or until termination of this Financing Agreement by
August Technology, all rights, powers and remedies granted to August Technology
hereunder shall continue to exist, may not revoked by Excelerate at any time, as
long as the Financing Agreement is still in effect.

 

4.                   Taxes, Charges and Liens

Excelerate agrees to pay any and all taxes, charges, liens and assessment, if
any, against the Collateral, arising from and after the date hereof and upon the
failure of Excelerate to do so, August Technology in its discretion may pay any
of such taxes, charges, liens and assessments.  Amounts so paid, together with
interest at 10% per annum, shall be a lien upon the Collateral, and shall be
secured by a security agreement until reimbursed.

 

5.                   Right to Create License

Excelerate hereby represents and warrants to August Technology that on and as of
the effective date of this Financing Agreement, Excelerate has the absolute
right and authority to enter into this Financing Agreement and hereby creates in
favor of August Technology a valid and binding License in the Collateral upon
Default, subject to no prior liens, charges, encumbrances or right of any other
person or entity that would diminish or otherwise reduce August Technology’s
License.

 

6.                   Remedies Upon Default

In the event Excelerate enters bankruptcy (either voluntarily or involuntarily
for the purpose of reorganization) (a “Bankruptcy”), or in the event of any
material default by Excelerate regarding Excelerate’s obligations to August
Technology under the Note, or in the event that Excelerate ceases to conduct
business without the occurrence of a Bankruptcy or is declared insolvent by a
court of law, arbitrator, or any governmental agency (other than through a
Bankruptcy for reorganization) (any such event, an “Insolvency Event”), then the
following shall occur.

 

2

--------------------------------------------------------------------------------


 

August Technology immediately and irrevocably receives the License and then has
the right to use, make, sell, import, offer to sell, improve, and make
derivative works from.  August Technology may require Excelerate or the Escrow
Agent under the Escrow Agreement between the parties to assemble all or any part
of the Collateral including source and object code and make it available to
August Technology at a place to be designated by August Technology, which is
reasonably convenient to Excelerate and August Technology.  August Technology
and any assign thereof after a Default shall hold the Collateral absolutely free
from any claim or right of whatsoever kind, including any equity or right of
redemption of Excelerate, any infringement claims by Excelerate, or any other
claims by Excelerate.

 

7.                   Termination

This Financing Agreement shall terminate upon the cancellation of the Note or
the payment in full of all of Excelerate’s obligations under the Note, at which
time the Collateral shall be fully released such that any Default thereafter
does not result in the License created hereby under for a Default, and any and
all instruments delivered to August Technology hereunder shall automatically
expire and terminate.  In such event, August Technology shall promptly execute
and deliver to Excelerate a written release and cancellation hereof, and take
any and all additional action reasonably requested by Excelerate to restore full
rights of the Collateral in Excelerate.

 

8.                   Successors and Assigns

This Financing Agreement shall inure to the benefit of and be binding upon the
successors and assigns of Excelerate and August Technology.  Any License created
hereunder is fully assignable and/or transferable.

 

9.                   No Waiver

Any forbearance or failure to exercise any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof.

 

10.            Entire Agreement; Termination of Security Agreement

This Financing Agreement constitutes the entire and final agreement of the
parties respecting the subject matter herein, and this Financing Agreement shall
not be modified except by a written instrument signed by the parties.  This
Financing Agreement supersedes the Security Agreement between Excelerate and
August Technology, which Security Agreement is hereby terminated without further
action by the parties.

 

11.            Governing Law

This Financing Agreement shall be construed in accordance with and governed by
the laws of the State of Minnesota.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Financing Agreement
the date and year first above written.

 

 

 

EXCELERATE TECHNOLOGIES, LLC.

 

 

 

By:

/s/ Baljit Singh

 

 

 

Baljit Singh

 

 

Its:  President & CEO

 

 

 

 

 

 


 


AUGUST TECHNOLOGY CORPORATION


 


 

 

By:

/s/ John M. Vasuta

 

 

 

John M. Vasuta

 

 

Its:  VP & General Counsel

 

4

--------------------------------------------------------------------------------